Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/083372 12/03/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 17205151.8 12/04/2017.
	Claims 1, 5-13, 15-19 are pending.  
Restriction/Election Maintained
2.	    Applicant’s election of group I and the species of Example 36 on page 67,

    PNG
    media_image1.png
    102
    273
    media_image1.png
    Greyscale
,
in the reply filed on June 18, 2021 is acknowledged.  The election was made without traverse and according to the response claims 1-13 read on the elected species.  This is a compound where Z is a bond and R2 is a thiophene, X is NH, Y is O and R3 is 9,9,-dimethyl-3-oxa-azatricyclo[3.3.1.02,4]nonane.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn. The search has not been extended unnecessarily to search unrelated species.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims 2-4 are withdrawn. The rejection of claims 1, 5-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 1-9, 13  above, and further in view of Breitfelder US 7,041674  is maintained but applied to claims 1, 5-9, 13, 16-17 based upon the amendments incorporating the limitations of claims 10-11 into claim 1.  Claim 12 is now rejected in the same manner as previous claim 12 along with claim 18, under 35 U.S.C. 103 as being unpatentable over Cooper and Breitfelder as applied to claims 1, 5-11, 13, 16-17 above, and further in view of Aboul-Enein, based upon the amendment. Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  The traversal on pages 12-14 traverses four 103 rejections together, however two of these rejections have been withdrawn.  Against the combination of Cooper and Breitfelder applicant argues that Cooper and Breitfelder have “altogether different chemical structures” and that “Cooper is directed to muscarinic acetylcholine receptor antagonists, while Breitfelder, in contrast, is directed to carbamic acid esters with anticholinergic activity”  and that “these two references are in no way similar—either structurally or functionally—“.  These statements are 

    PNG
    media_image2.png
    297
    513
    media_image2.png
    Greyscale

are comparable to Breitfelder examples, such as Example 2, which is this same carbamate with ortho phenyl group R2, where R1 is H.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

With regard to the biological activity, it is the same.  As explained previously Cooper shows antagonism of the M3 mACHR at paragraph [0208] ff. on page 11 reproduced here:
“Biological Examples  [0208] The inhibitory effects of compounds at the M3 mAChR of the present  invention are determined by the following in vitro and in vivo functional  assays:” In the same manner Breitfelder discloses compounds that are anticholinergics binding the M3 receptor (muscarinic Receptor subtype 3) discussed at column 25 line 49 to column 26 “It was found that i values of less than 1000 nM  in terms of their affinity for the M3 receptor.....We used cell membranes from CHO (Chinese hamster ovary) cells which  were transfected with the corresponding genes of the human muscarinic receptor  subtypes hm1 to hm5 (BONNER).”
The statement in the traversal, “Cooper is directed to muscarinic acetylcholine receptor antagonists, while Breitfelder is directed to....anticholinergic activity” is a misunderstanding of the pharmacology disclosed in the prior art. In this case anticholinergic activity is synonymous with muscarinic acetylcholine receptor antagonism.  
Cooper, Breitfelder and the compounds of the instant claims are all mACHR antagonists, specifically M3 mACHR antagonists.  According to the specification page 77, “Receptor Binding Experiments The affinities of the test compounds towards the human M2 and M3 receptor were determined using homogenates of membranes as described previously...” 
Breitfelder’s disclosure shows that the same or similar activity as antimuscarinic agent for compounds with a 3-oxa-9-azatricyclo[3.3.1.02,4]nonane headgroup as compared to the tropane of Cooper. Such analogous antimuscarinic activity for these groups is unsurprising since both are rings known to have similar biological activity. Atropine is a muscarinic acetylcholine receptor antagonist having the 8-azabicyclo[3.2.1]octane nucleus and differ from scopolamine which is also a muscarinic acetylcholine receptor antagonist by a 3-oxa-9-azatricyclo[3.3.1.02,4]nonane ring.  
	With regard to improvements in M3 affinity, applicant argues on page 13-14 that appending the oxirane to Cooper compound 23 gave “significantly higher M3 affinity” pointing to data for compound BS46.  “Further, the applicant has conducted comparative testing in order to 
If this is to be relied upon, it must be submitted in the form of a sworn declaration. As per MPEP 716.01(c), "Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." [A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991)....The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”
Differences in assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).]  Tiotropium does not display binding selectivity for specific muscarinic receptors, but it is a highly effective drug for COPD and asthma. [Barnes “The Pharmacological Properties of Tiotropium”  CHEST / 117/2/ FEBRUARY, 2000 SUPPLEMENT 63S]. When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected.  Even if evidence were presented in a declaration and accepted as unexpected, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   The record also suggests that M3 antagonism is expected as discussed above.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 5-11, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 20080287487 A1 and Breitfelder US 7,041,674.   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Cooper teaches compounds at page 2 paragraph [0014] ff., Formula I

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

This is the subgenus of instant claim 1 where Y is O, X is NH, Z is a bond and R2 is thienyl, R3 is 8-azoniabicyclo[3.2.1]octane or the last entry in claim 2, the variable Y being equivalent to the instant R2. R5 is defined as F, and the R3, R4 and R6 groups correspond to R1.   The counterion for the quaternary ammonium head is disclosed at paragraph [0030] “X- is a physiologically 
	Breitfelder discloses muscarinic acetylcholine receptor ligands with basically the same structure as Cooper at column 1 lines 10-65 with an altered quaternary ammonium headgroup.  The present invention relates to new carbamic acid esters of general formula 1 ..... and their use as pharmaceutical compositions, particularly as pharmaceutical compositions with an anticholinergic activity.” The A group is an oxirane bridging the bicycle column 1 line 45-57, which accounts for the rings in claim 1, 10-11 with oxirane.  Example 2 on column 20 line 35 ff. has the group, 3-oxa-9-azatricyclo[3.3.1.02,4]nonane, as does Example 7 on column 24 line 1 ff.  Breitfelder also shows i values of less than 1000 nM  in terms of their affinity for the M3 receptor.....We used cell membranes from CHO (Chinese hamster ovary) cells which  were transfected with the corresponding genes of the human muscarinic receptor  subtypes hm1 to hm5 (BONNER).”
Ascertainment of the difference between the prior art and the claims
	Cooper’s compounds bear an 8-azoniabicyclo[3.2.1]octane group as the instant R3, while the compounds of the instant claims, including the elected species have a 3-oxa-9-azatricyclo[3.3.1.02,4]nonane group in this same position.  
Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare additional analogs of those of the Cooper to produce the instant invention.  Breitfelder’s disclosure shows that the same or similar activity as antimuscarinic agent for compounds with a 3-oxa-9-azatricyclo[3.3.1.02,4]nonane headgroup as compared to the tropane of Cooper. Such analogous antimuscarinic activity for these groups is unsurprising since both are tropanes known to have similar biological activity. Atropine is a muscarinic acetylcholine receptor .
6.	Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Breitfelder as applied to claims 1, 5-11, 13, 16-17 above, and further in view of Aboul-Enein, H. Y. editor, “Separation Techniques in Clinical Chemistry” 2003.  Claim 12 is drawn to a purified stereoisomer. The biological activity of these compounds is dependent upon their stereochemistry as has long been known in the art of alkaloids bearing this nucleus like atropine, scopolamine etc. According to Breitfelder column 8 line 15 ff, the compounds are “optionally in the form of the individual enantiomers or diastereomers, mixtures  of the enantiomers or diastereomers and optionally in the form of the  racemates, and optionally in the form of the pharmacologically acceptable acid addition salts, solvates and hydrates thereof.”
The separation of the isomers would be something required in the drug development process.   The separation of the prior art mixtures to give the single enantiomers is prima facie obvious.  The choice to do so would be based upon a desire to improve the potency of the 
THE CONTROVERSY: SINGLE ENANTIOMER VS. RACEMIC THERAPY
As you now know, and has been known by the pharmaceutical industry for many years, enantiomers and diastereomers are often readily distinguished in biological systems and frequently exhibit different pharmacokinetic (absorption, distribution, metabolism, and excretion) and pharmacodynamic (pharmacological, therapeutic, and toxicologic) effects, Despite this knowledge, it has been the standard practice to produce chiral drugs as racemates [2]. The opinions in the argument of whether all chiral drugs should be produced as single enantiomers spans the ideological spectrum. Some believe that inactive/toxic enantiomers are simply excess weight and risk and should be considered as '"impurities" and eliminated. Others believe that it is more important to consider morbidity and mortality due to a lack of effective treatments when drugs are held up by the slow manufacturing process of producing enantiomerically pure compounds (3). Among the reasons given for ignoring the presence of distomer in drugs has been the contention that "clean drugs" would be difficult and expensive to manufacture [20]. But over the past decade selective synthesis/enantiomer separation techniques have vastly improved, and the cost of such production has dropped accordingly. Some have gone so far as to suggest that the labels of racemic drugs announce that the contents are composed of 50% therapeutically inactive compounds that may or may not be harmless. Along these same lines, others feel that the development of mixtures of geometric isomers/diastereomers is not justified unless they represent a reasonable fixed dose combination [2]. In these cases, the question of whether the optimal ratio of the isomers is produced by the synthetic process needs to examined. Other factors favoring the use of pure enantiomers include less complex pharmacokinetics, concentration-effect relationships and drug interactions, a decreased body burden of xenobiotic material, and, in some cases, improved pharmacological profile.
Reasons to continue the production of chiral drugs as racemates include the cases where enantiomers were found to be identical in pharmacological properties or one enantiomer is known to be inert or possess little biological activity [2]. Cayen [29] expressed several reasons why the pharmaceutical industry may want to continue to produce racemic drugs. In addition to the above reasons, he felt that additive or synergistic effects of the enantiomers, high therapeutic indexes, chiral inversions, and indications for life-threatening disease were all factors that should seriously be considered as justifications for the production of racemic compounds. In general published studies do not unanimously agree that all racemic dugs are more harmful than their single isomer counterparts; many times unforeseen benefits have been realized with the inclusion of the so-called “inactive" isomer [3]. In these cases where both enantiomers exhibit desirable but different properties, development of a fixed combination ratio (not necessarily a “true” racemic mixture 
The more pragmatic conclusion is to evaluate each new pharmaceutical on its own merit. Clearly, it is vitally important that the decision as to whether to produce single enantiomer drugs or racemic mixtures must be based on clinical evaluation of both enantiomers [2]. If one enantiomer is shown to produce significant toxicity or has little or no activity and large-scale synthesis easily achieved, it is obviously more reasonable to produce the compound as the pure, active enantiomer. The first requirement must be that the chirality of the drug be recognized and the eutomer identified [31]. The specifications of the drug substance must include assignment of absolute configuration, an enantioselective analytical method, and a full description of the synthesis. More importantly, the need to justify on chemical, preclinical, and clinical grounds the choice of the form chosen for marketing must be added to the current requirements for drug approval. If the new drug is to be marketed as a single enantiomer only the reasons for the choice and documentation of synthesis (including purity, interbatch variation, etc.) and confirmation of optical stability (synthetic and in vivo) need be added. If a racemic mixture is being considered, the pharmacokinetics of both enantiomers must be determined in Phase I studies including possible metabolic interconversions. Many authors believe that it is unlikely that the use of a single enantiomer would significantly improve efficacy; the most likely value is the reduction of adverse side effects. However, these same authors believe the consumer’s dollar and other health care resources would be better utilized on more general measures to reduce the burden of adverse effects.

Such experimentation is routine in the study of drugs with multiple isomers and required by regulatory agencies.  This situation fits the fact pattern of a number of cases where the prior art contained a mixture of stereoisomers which were resolved to give a single stereoisomer; See In re Adamson and Duffin 125 USPQ 233 (levo isomer of a 1-cyclohexyl-1-phenyl-3-piperidinopropan-
Objections


Class 3 is made up of candidates

• whose current safety status is known to a somewhat less than desirable extent,
• which are more recently viewed as less advisable for general use, though used in the past, or,
• which for some reason should be restricted to certain routes of administration. [Page 127]

It would be too much picking and choosing to make the polycyclic azine change, purify an isomer and change to formate anion, which is a somewhat undesirable form.  For these reasons claim 19 is not rejected.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625